WILLIAMS, Justice.
Plaintiff’s cause of action was for damages in being wrongfully dispossessed of a farm by the defendants, the owners. He claimed to have rented the farm from defendants for the year 1935. The defendants denied this. The jury found that plaintiff had no rental contract for that year. To another issue the jury found that plaintiff had not been damaged. No assignments of error appear in the record attacking either jury finding. There is an assignment that these two are in conflict.
The basis of the suit was a rental contract, that is, that plaintiff was in possession legally. If plaintiff under findings of the jury was a trespasser, it becomes immaterial as to their regularity, the type or validity of the writ issued by the justice of the peace and served by the sheriff in this case. We fail to see any conflict. Before a recovery on a breach can be had, the contract must first be established.
The judgment entered denying a recovery for plaintiff is affirmed.